Motion by appellants for reargument granted on condition that appellants pay $350 to respondent; and that appellants perfect and be ready to argue or submit the appeal on February 4, 1966; appeal ordered on the calendar for said day. Upon reargument, appellants may, if so advised, serve and file a supplemental record and brief on or before January 28, 1966. Motion by appellants to extend stay previously granted by this court denied.
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.